Case 2:19-cv-00042-HYJ-MV ECF No. 132, PageID.792 Filed 05/10/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

DAVID PEPIN,

               Plaintiff,
                                                                          Case No. 2:19-cv-00042
v.
                                                                       Honorable Hala Y. Jarbou
WISCONSIN CENTRAL LTD, d/b/a CN,                              Magistrate Judge Maarten Vermaat

            Defendant.
_____________________________________________________________________________

 Arvin J. Pearlman (P18743)                                        Mary C. O’Donnell (P33479)
 Benjamin J. Wilensky (P75302)                                       WISE CARTER CHILD &
 SOMMERS SCHWARTZ, P.C.                                                      CARAWAY, P.A.
 One Towne Square, 17th Floor                                               28 W. Adams Ave.
 Southfield, MI 48076                                             Grand Park Centre, Suite 1700
 (248) 355-0300                                                              Detroit, MI 48226
 apearlman@sommerspc.com                                                       (313) 552-3534
 bwilensky@sommerspc.com                                                 mco@wisecareter.com

 David L. Blunt                                                            Charles H. Russell III
 BLUNT SLOCOMB, LTD.                                                  WISE CARTER CHILD &
 P.O. Box 373                                                                 CARAWAY, P.A.
 Edwardsville, IL 62025                                                  401 East Capitol Street
 dlb@bluntlaw.com                                                   Heritage Building, Suite 600
                                                                             Jackson, MS 39201
 Attorneys for Plaintiff                                        (601) 968-5580 / (601) 968-5593
                                                                            chr@wisecarter.com

                                                          Attorneys for Defendant
______________________________________________________________________________

          DEFENDANT’S MOTION FOR LEAVE TO FILE REPLY BRIEF
     IN SUPPORT OF ITS MOTION TO DISMISS FOR FRAUD ON THE COURT
______________________________________________________________________________

       Defendant Wisconsin Central Ltd. (“WCL”), by and through counsel, pursuant to W.D.

MICH. LCIVR 7.3(c), respectfully requests leave of the Court to file Defendant’s Reply Brief in

Support of Its Motion to Dismiss for Fraud on the Court, attached hereto as Exhibit 1 in accordance
Case 2:19-cv-00042-HYJ-MV ECF No. 132, PageID.793 Filed 05/10/21 Page 2 of 3




with W.D. MICH. LCIVR 5.7(f), and in support thereof, states the following:

        1.      On April 16, 2021, WCL filed Defendant’s Motion to Dismiss for Fraud on the

Court (ECF No. 102, PageID.509-511) and its Brief in Support (Defendant’s Brief Supporting Its

Motion to Dismiss for Fraud on the Court, ECF No. 103, PageID512-523). The motion was filed

“pursuant to FED. R. CIV. P. 37(b)(2)(A) and this Court’s inherent authority to protect the sanctity

of the judicial process.” (ECF No. 102, PageID.509).

        2.      In support of its motion, WCL submitted various exhibits, including Exhibits 5 and

6 (ECF No. 103-5, PageID.574-582; ECF No. 103-6, PageID.583-587) which itemized various

Facebook posts of Plaintiff which had previously been visible as public posts prior to August 2020,

but which were no longer viewable and which were not produced by Plaintiff in accordance with

this Court’s Order (ECF No. 85, PageID.490) requiring him to produce social media posts showing

his participation in recreational activities.

        3.      Plaintiff failed to respond timely to the motion1 but filed a Response and Brief on

May 4, 2021.

        4.      WCL seeks to submit a Reply Brief responding to Plaintiff’s Brief in order to

address certain inaccuracies and new information contained therein which are addressed more fully

in the Brief submitted in support of this Motion and the exhibits attached thereto.

        WHEREFORE, Defendant Wisconsin Central Ltd. respectfully requests that this




        1
          Pursuant to W.D. MICH. LCIVR 7.2(a), motions seeking dismissal as a sanction under
Rule 37 are governed by the briefing schedule for non-dispositive motions set forth in W.D. MICH.
LCIVR 7.3(c). Under that rule, Plaintiff’s response was due to be filed on April 30, 2021, 14 days
after service of the motion. When that date passed with no response, WCL filed a proposed order
granting the motion, ECF No. 114, PageID.669, on May 3, 2021. Plaintiff then filed a motion to
extend his time to submit a response, ECF No. 115, PageID.670, on that same day, followed by
the actual response the next day. This Court thereafter entered its Order granting the extension,
ECF No. 121, PageID.769.


                                                 2
Case 2:19-cv-00042-HYJ-MV ECF No. 132, PageID.794 Filed 05/10/21 Page 3 of 3




Honorable Court grant leave for and accept the filing of Defendant’s Reply Brief in Support of Its

Motion to Dismiss for Fraud on the Court which is attached hereto as Exhibit 1.

                                              Respectfully submitted,

Dated: May 10, 2021                         By: /s/ Charles H. Russell, III
                                                Charles H. Russell, III, Esq.
                                                WISE CARTER CHILD & CARAWAY, P.A.
                                                401 East Capitol Street
                                                Heritage Building, Suite 600
                                                Jackson, MS 39201
                                                (601) 968-5580
                                                chr@wisecarter.com

                                                 and

                                                 Mary C. O’Donnell (P33479)
                                                 WISE CARTER CHILD & CARAWAY, P.A.
                                                 28 West Adams Ave.
                                                 Grand Park Centre, Suite 1700
                                                 Detroit, MI 48226
                                                 (313) 552-3535
                                                 mco@wisecarter.com

                                                 Attorneys for Defendant Wisconsin Central Ltd.

                                CERTIFICATE OF SERVICE

        I, Charles H. Russell, III, one of the attorneys for Defendant Wisconsin Central Ltd. hereby
certifies that on the date shown below, I served the foregoing Defendant’s Motion for Leave to
File Reply Brief in Support of Its Motion to Dismiss for Fraud on the Court with the Clerk of
the Court by using the Court’s CM/ECF system which then will send notification of such filing
upon all counsel of record. I declare that the statement above is true to the best of my knowledge
and information.



Dated: May 10, 2021                           /s/ Charles H. Russell, III
                                              CHARLES H. RUSSELL, III




                                                 3
